Opinion by
Henderson, J.,
Two questions are presented for consideration: 1. Is the Act of June 4, 1901, P. L. 431, constitutional? 2. Are the plaintiffs entitled to a lien ?
Two objections are made against the constitutionality of the statute.
(a) That it is in violation of the provisions of sec. 6 of art. III. of the constitution, in that a declared purpose of the act is to extend existing laws, and that the legislature attempted to execute that purpose without referring to the titles of the acts intended to be extended, and without .enacting at length the laws or the provisions thereof which the legislature attempted to extend.
(5) The legislature usurped judicial functions in defining the meaning of certain words used in the statute.
It may be said in reply to the first objection that the statute does not, in fact, extend existing laws. It was intended to be a substitute for all the statutes relating to the general subject. The body of laws relating to mechanics’ liens had grown up through many years by gradual additions without regular order or proportion, and it was deemed advisable to replace this fragmentary legislation by a comprehensive consistent act better adapted to present _ conditions and more complete in its scope .and objects. No existing statute, as such, was incorporated into the new law, but the meritorious parts of the then existing statutes with such additions as experience had shown to be desirable, were combined to constitute a new law intended to be as comprehensive as the requirements of the subject made necessary. That this was the legislative intent is not only apparent from the terms of the act itself, but from the fact that the prior statutes regulating the subject were all repealed. This is in no sense an extension of an act within the meaning of the constitution.
The second objection does not seem to-be seriously pressed by the appellant’s counsel. It is clearly within the power of the legislature to declare in the statute the sense in which it used certain words therein contained.
The amended statement of claim shows that the amount *306which the plaintiffs seek to recover, after applying credits allowed on the claim, was for materials furnished and work performed on a contract made with Brubaker after he had ceased to be the owner of the property against which the lien was filed. It appears from the lien that the plaintiffs contracted with him for the bath tubs, etc., after he ceased to be the owner of the property. He had conveyed it to. Carrie Roland, and her deed had been ou record for three months before the contract was made on which the plaintiffs seek to charge the property. Prior to the act of 1901 a lieu could be filed after the conveyance of the property where the contract was made with the owner before the conveyance : Jones v. Shawhan, 4 W. & S. 257; Mears v. Dickerson, 2 Phila. 19. But in the case now under consideration, the contract not having been made by the owner, Brubaker was a contractor and the claimants subcontractors, and in order to charge the owner they were required, under the provisions of the act of 1901, to give notice to her if they proposed to file a lien against her property.
The action of the court below on the rule to strike off the lien was therefore correct, and the decree is affirmed.